Citation Nr: 1202391	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-07 375	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 26, 2008 for the grant of service connection for type II diabetes mellitus with erectile dysfunction.  

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to January 1969.  He served in the Republic of Vietnam between November 9, 1965 and November 8, 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for type II diabetes mellitus with erectile dysfunction and assigned a 10 percent evaluation effective September 26, 2008.  

The rating assigned for type II diabetes mellitus with erectile dysfunction was increased to 20 percent effective September 26, 2008 in a January 2010 rating decision issued by the RO in Seattle, Washington.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO in Atlanta, Georgia, currently has jurisdiction of the claims.  

The issue of entitlement to service connection for a liver disorder/hepatitis has been raised by the record.  See February 2010 VA Form 9.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's original claim for service connection for type II diabetes mellitus was received at the RO on September 26, 2008.  

2.  In an April 2009 rating decision, the RO granted service connection for type II diabetes mellitus with erectile dysfunction effective September 26, 2008, the date on which the claim for service connection was received.

3.  The Veteran did not submit a claim prior to the date of receipt of his VA Form 21-526 on September 26, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 26, 2008 for the grant of service connection for type II diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed an original claim seeking entitlement to service connection for type II diabetes mellitus that was received by the RO on September 26, 2008.  See VA Form 21-526.  Service connection for type II diabetes mellitus with erectile dysfunction was granted in an April 2009 rating decision, which assigned a 10 percent rating for this disability effective September 26, 2008.  As noted above, a 20 percent evaluation was subsequently assigned effective the same date.  See January 2010 rating decision.  

The Veteran contends that he is entitled to an effective date earlier than September 26, 2008 because he was diagnosed as having diabetes and starting taking medication on November 21, 2005.  See statement in support of claim received July 2009.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be September 26, 2008.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

There is no indication that the Veteran submitted a claim, formal or informal, prior to the date of receipt of his VA Form 21-526 on September 26, 2008.  See 38 C.F.R. §§ 3.151, 3.155 (2011).  No correspondence was received from the Veteran during this time period that indicated an intent to apply for service connection for type II diabetes mellitus, and the Veteran does not contend otherwise.  Accordingly, the claim for entitlement to an effective date prior to September 26, 2008, for service connection for type II diabetes mellitus with erectile dysfunction, is denied.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, as here, further notice as to downstream questions, such as the disability rating and effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  While the Board acknowledges that it is remanding the increased rating claim for a more contemporaneous VA examination and to obtain additional VA treatment records, any documents that will be associated with the claims folder as a result of the remand would have no bearing on the issue of entitlement to an earlier effective date for the grant of service connection for type II diabetes mellitus with erectile dysfunction.  Furthermore, the Board does not find that there is any outstanding evidence that should be associated with the claims folder and, therefore, no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Entitlement to an effective date prior to September 26, 2008 for service connection for type II diabetes mellitus with erectile dysfunction is denied.  

REMAND

The Board finds that additional development is needed before it can adjudicate the issue of entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.  

The Veteran's service-connected type II diabetes mellitus with erectile dysfunction was last evaluated almost three years ago, during a February 2009 VA compensation and pension (C&P) diabetes mellitus examination.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected type II diabetes mellitus with erectile dysfunction.  The Veteran's complete VA treatment records should also be obtained and he should clarify whether he is receiving any private treatment for his diabetes.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the Carl Vinson VAMC.  

2.  Ask the Veteran to identify any non-VA medical providers from whom he has received or receives treatment for his type II diabetes mellitus with erectile dysfunction.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected type II diabetes mellitus with erectile dysfunction.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should identify all residuals attributable to the Veteran's service-connected type II diabetes mellitus with erectile dysfunction.

The examiner should state whether or not the Veteran's type II diabetes mellitus with erectile dysfunction requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


